Pee Cueiam.
Appellant complains that the trial court refused to grant an adjournment of the cause on application by a representative of the defendant, and that thereby he was forced to proceed with the trial in the absence of two witnesses.
The record being devoid of anything bearing on the question, the trial judge, on petition of the appellant to a justice of this court, was directed to certify the facts, and in compliance therewith Judge McMahon certified that on the morning of the trial of the cause application was made on behalf of the defendant by a person unknown to him for an adjournment of the cause because of the engagemnet of Andrew 0. Wittreich in the trial of a criminal case in Hudson count}’, and claiming that defendant was unable to proceed with the case. He further certified in substance that Alan Krant was attorney for the defendant and that neither court nor counsel had been apprised of any change; a substitution of Mr. Wittreich as attorney was not made until two-weeks thereafter.
*663This is far from showing an abuse of discretion, which appellant must establish before a reversal can be had. In the subsequent trial appellant was represented by counsel and no objection was made to the court’s ruling. The case pro-ceded normally to its conclusion, witnesses for both sides being called and examined in an ordinary suit for damages arising out of a collision of two automobiles.
The appeal might well be dismissed on the ground that the ruling of the court was not challenged, but we prefer to affirm on the ground that there was no abuse of discretion in ordering the trial to proceed.
The judgment is affirmed, with costs.